Citation Nr: 0211730	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  01-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decisions of June 1997 and November 1997 which 
denied service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to July 11, 2000, 
for the grant of service connection and a 100 percent 
disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In February 2002, the veteran testified at a personal hearing 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  In January 1997, the veteran's initial claim for service 
connection for hearing loss was received.

2.  In June and November 1997 rating decisions, the RO denied 
entitlement to service connection for bilateral hearing loss 
and the veteran was provided notice of his procedural and 
appellate rights; however a notice of disagreement was not 
received within the subsequent one-year periods of either 
decision.  

3.  The June and November 1997 rating decisions were 
supported by the evidence then of record and was consistent 
with VA laws and regulations then in effect.

4.  On July 11, 2000, a claim for service connection for 
bilateral hearing loss was received.  

5.  In a December 2000 rating decision, the claim of service 
connection for bilateral hearing loss was granted and a 100 
percent rating was assigned effective July 11, 2000.


CONCLUSIONS OF LAW

1.  The June and November 1997 RO decisions which denied 
service connection for bilateral hearing loss are final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The rating decisions of June 1997 and November 1997, 
which denied service connection for bilateral hearing loss, 
were not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2001).

3.  The requirements for an effective date prior to July 11, 
2000, for the grant of service connection and a 100 percent 
disability rating for hearing loss, have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(q) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2001) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board initially points out that with regard to the CUE 
issue, the United States Court of Appeals for Veterans Claims 
("the Court") itself has determined that VCAA has no 
applicability to this case.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (VCAA not applicable to CUE).  
Nevertheless, in this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the veteran was notified in the December 
2000 rating decision; February 2001 statement of the case; 
April 2001 rating decision; and September 2001 statement of 
the case, of the reasons and bases for the denial of his 
claims.  In addition, the veteran was provided further 
guidance during his Board hearing conducted in February 2001 
which complied with 38 C.F.R. § 3.103.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, and supplemental statement of the case, informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent private and VA records have been obtained.  
The veteran has testified at 2 hearings.  All pertinent 
records have been obtained with regard to the issues on 
appeal.  The veteran does not request nor does the record 
show that VA needs to obtain further evidence that might aid 
his claims or that might be pertinent to the bases of the 
denial of his claims.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claims.  In short, the Board finds that the veteran 
has been given adequate notice of the need to submit evidence 
or argument and that he is not prejudiced by this decision. 


Background

The veteran had active service from June 1960 to June 1963.  
His service medical records show that on his discharge 
examination, his hearing was as follows.  Pure tone 
thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000

RIGHT
0
0
N/A
40

LEFT
0
0
N/A
0


A 1975 reenlistment examination for Reserve duty was 
conducted.  Pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000

RIGHT
15
5
5
5

LEFT
20
15
15
15


In January 1997, the veteran's initial claim for service 
connection for hearing loss was received.  In that 
application, the veteran asserted that it was noted that he 
had hearing loss on his discharge examination.  He also 
indicated that he had had post-service treatment for hearing 
loss at the Massachusetts Eye and Ear Infirmary and at the 
Melrose-Wakefield Hospital.  Private medical records from 
those facilities were obtained.  The records of the 
Massachusetts Eye and Ear Infirmary included current 
audiological records which showed present hearing loss.  The 
records of the Melrose-Wakefield Hospital did not pertain to 
hearing loss.  

In March 1997, the veteran was afforded a VA examination.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000

RIGHT
65
90
105+
105+

LEFT
70
90
95
95


The diagnoses were tinnitus and deafness in both ears, 
sensory neural.  The VA examiner did not related current 
diagnosis of deafness in both ears to service.  

Thereafter, the veteran indicated treatment by Geza J. Jako, 
M.D., and Alexander B. Latty, M.D., for bilateral hearing 
loss.  Treatment records were requested, but no records were 
received.  

In a June 1997 rating decision, the RO denied service 
connection for hearing loss as that claim was not well-
grounded.  The RO stated that a well-grounded claim for 
service connection required evidence of a current disability, 
evidence of incurrence or aggravation or disease or injury in 
the service, and evidence of a nexus or link between the 
inservice injury and disease and the current disability.  The 
RO determined that there was no record of treatment in 
service for hearing loss.  The veteran was notified of the 
June 1997 rating decision and of his procedural and appellate 
rights.  

Thereafter, medical records were received from Dr. Latty 
reflecting treatment at the Melrose-Wakefield Hospital for 
deafness.  The records did not contain a medical opinion 
relating current deafness to service.  

In a November 1997 rating decision, the prior denial of 
service connection for hearing loss was confirmed and 
continued.  The RO reiterated the information regarding well-
grounded claims and also stated that the post-service medical 
testament records showed a diagnosis of hearing loss in 1992, 
almost 30 years after the veteran's separation from service.  
The RO indicated that the current evidence failed to 
establish a record of treatment in service for hearing loss.  
There was evidence of a current disability, however, there 
was no evidence of incurrence or aggravation of a disease or 
injury in service and there was no evidence of a nexus or 
link between any inservice injury or disease and the current 
disability.  Therefore, the claim was found to be not well-
grounded.  The veteran was notified of the November 1997 
rating decision and of his procedural and appellate rights.  

As noted, the veteran was notified of both the June and 
November 1997 decisions.  The veteran did not appeal either 
decision.  The June and November 1997 RO decisions which 
denied service connection for bilateral hearing loss are 
final.  38 U.S.C.A. § 7105 (West 1991).

On July 11, 2000, another claim for service connection for 
hearing loss was received from the veteran.  In conjunction 
with that claim, records were received from Dr. Jako which 
reflected current diagnoses of sensorineural hearing loss and 
tinnitus.  Also received was a statement from Dr. Latty in 
which he indicated that the veteran currently had severe 
hearing loss which was, in part, related to his military 
service.  

In December 2000, the veteran was afforded a VA audiological 
examination.  The examiner equivocally opined that the 
veteran's hearing loss and tinnitus could be due to noise 
exposure during service, but that this was difficult to 
prove.  

In a December 2000 rating decision service connection for 
hearing loss was granted and assigned a 100 percent rating 
effective July 11, 2000, the date of the current claim.  The 
RO noted that the veteran's discharge examination showed 
hearing loss in the right ear at the 4000 Hertz range.  The 
RO further noted that the recent VA medical examination 
related current hearing loss to service.  

In written correspondence and during his personal hearings, 
the veteran asserted that there was CUE in the June and 
November 1997 rating decisions and that he was entitled to an 
earlier effective date for service connection for bilateral 
hearing loss on that basis.  He contended that he should be 
assigned an effective date for service connection and his 100 
percent rating retroactive to his initial application for 
service connection for bilateral hearing loss.  He indicated 
that the June and November 1997 rating decisions inaccurately 
stated that he was not treated for hearing loss during 
service when he was in fact noted to have hearing loss on his 
discharge examination.  The veteran asserted that he had 
evidence of inservice incurrence of hearing loss and post-
service diagnosis of hearing loss.  He maintained that VA was 
on notice that there was additional evidence from Drs. Jako 
and Latty that the veteran had post-service treatment.  He 
contended that evidence from these physicians would have 
shown that post-service hearing loss was related to service, 
as evidenced by the current medical opinion of record from 
Dr. Latty.  

Analysis

CUE

The veteran's original claim of service connection for 
bilateral hearing loss was denied in final June and September 
1997 rating decisions.  Service connection for bilateral 
hearing loss was subsequently established in a December 2000 
rating decision, effective July 11, 2000.

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: ( 1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

At the time of the June and November 1997 rating decisions, 
the laws and regulations governing service connection for 
hearing loss were as follows.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The regulations pertaining to hearing loss provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, at the time of the June and November 1997 rating 
decisions, VA required that the veteran submit a well-
grounded claim.  As noted above, this is no longer required 
per the enactment of VCAA.  However, that was the requirement 
in 1997.  At that time, VA law and Court precedent made clear 
that claims had to be well-grounded for merits consideration 
and to trigger the duty to assist.  The threshold question in 
each case was whether the veteran had presented a well-
grounded claim.  A well-grounded claim was one which is 
plausible.  If he had not, the claim must fail and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement was affirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the Court which made clear 
that it would be error for VA to proceed to the merits of a 
claim which is not well-grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  

Further, the Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

The veteran has two ears and each must be addressed 
separately.  In regard to the left ear, at the time of the 
prior denial, there was no evidence of left ear hearing loss 
during service and there was no evidence of left ear hearing 
loss disability during service.  Although remote post service 
examinations disclosed the presence of left ear disability, 
there was no competent evidence relating the disability to 
service.  In the absence of competent evidence of left ear 
hearing loss during service and in the absence of competent 
evidence relating post service disability to service, the 
decision to deny service connection was not unbeatably 
erroneous. 

Turning to the right ear, a review of the evidence of record 
at the time of June 1997 RO decision shows that there was 
evidence of hearing loss on the veteran's discharge 
examination at the 4000 Hertz range which met the 
requirements of 38 C.F.R. § 3.385.  Post-service, the 1975, 
service department examination did not disclose right ear 
hearing loss or right ear hearing loss disability.  Thus, 
chronicity could be legitimately questioned.

In the 1990's, the veteran met the requirements of hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  
However, there was no competent evidence of a nexus between 
inservice hearing loss and current hearing loss disability.  
VA had no duty to assist the veteran in obtaining additional 
evidence because of the lack of nexus evidence.  

As noted, there is a three prong test to determine if there 
is CUE in a VA decision.  The first prong requires that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  In this case, the correct facts 
were of record, but the adjudicator inaccurately stated that 
there was no inservice hearing loss.  This was erroneous as 
to the right ear.  However, that error was not the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  The evidence of record 
did not establish a well-grounded claim because there was no 
competent evidence of a nexus between inservice hearing loss 
disability and current hearing loss disability.  Therefore, 
there was another basis for the denial of service connection 
as not being well-grounded.  

With regard as to the allegations that VA had constructive 
knowledge of nexus evidence in the form of medical evidence 
from Drs. Jako and Latty, the RO did request that evidence 
and no nexus evidence was forthcoming.  Further, as noted, at 
that time, it was the veteran's obligation to submit that 
evidence.  Moreover, as noted, an alleged failure in the duty 
to assist by the RO may never form the basis of a valid claim 
of CUE, because it essentially is based upon evidence that 
was not of record at the time of the earlier rating decision.  
See Elkins; Caffrey.

With regard to the November 1997 RO decision, that decision 
denied the claim of service connection for bilateral hearing 
loss on 2 bases, that there was no evidence of incurrence or 
aggravation of a disease or injury in service and there was 
no evidence of a nexus or link between any inservice injury 
or disease and the current disability.  As previously noted, 
the first reason was in partial error, but again, that error 
was not the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made" 
because the second reason was valid.  Again, there was no 
competent evidence of a nexus between inservice hearing loss 
disability and current hearing loss disability.  In addition, 
at that point, evidence had been received from Dr. Latty and 
he did not provide any medical opinion regarding a 
relationship between current hearing loss disability and 
service.  Again, as noted, even though the veteran implicitly 
alleges that such an opinion should have been procured, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins; 
Caffrey.

When entitlement to service connection for bilateral hearing 
loss was established in the December 2000 rating decision, 
the record noted the inservice showing of hearing loss 
disability at the 4000 Hertz range (satisfying 38 C.F.R. 
§ 3.385), the current competent evidence of hearing loss 
disability (satisfying 38 C.F.R. § 3.385), and the competent 
evidence of a nexus between the two.  Thus, the missing 
element of a nexus was present.  It appears that the veteran 
asserts that the inservice notation of hearing loss and the 
post-service diagnoses of hearing loss should have outweighed 
the missing nexus element.  However, under Damrel, more than 
a simple disagreement as to how the facts were weighed or 
evaluated is needed to show CUE..  

There has been no showing in the context of this CUE claim 
that the outcome of the June and November 1997 decisions 
would have been manifestly different had the RO discussed the 
veteran's inservice hearing loss at the 4000 Hertz range due 
to the lack of evidence at that time showing a nexus between 
post-service hearing loss disability and inservice hearing 
loss disability.  

Therefore, based on the above discussion, the Board is unable 
to find that the June and November 1997 denials of the 
veteran's claim of service connection involved CUE.  


Earlier Effective Date

The veteran contends that he should be assigned an effective 
date for service connection and his 100 percent rating 
retroactive to his initial application for service connection 
for bilateral hearing loss.  He maintains that there was CUE 
in the June and November 1997 rating decisions which denied 
service connection for bilateral hearing loss.  Therefore, an 
earlier effective date would be warranted under 38 C.F.R. 
§ 3.400(k).  However, for the reasons set forth above, the 
Board has determined that there was no CUE in those decision.  
Thus, an earlier effective date may not be assigned on that 
basis.  Therefore, the Board will consider if an earlier 
effective date may be assigned on any other applicable basis.  

As noted, in January 1997, the veteran's initial claim for 
service connection for hearing loss was received.  In a June 
1997 rating decision, the RO denied service connection for 
hearing loss.  The veteran was notified of the June 1997 
rating decision and of his procedural and appellate rights.  
He did not appeal that rating action.

Thereafter, medical records were received.  In a November 
1997 rating decision, the prior denial of service connection 
for hearing loss was confirmed and continued.  The veteran 
was notified of the November 1997 rating decision and of his 
procedural and appellate rights.  He did not appeal that 
rating action.

On July 11, 2000, a claim was received from the veteran for 
service connection for hearing loss.  In a December 2000 
rating decision, service connection for hearing loss was 
granted and a 100 percent rating was assigned effective July 
11, 2000, the date of the current claim.  

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The applicable laws and regulations governing the 
effective dates for compensation provide that the effective 
date is the date following separation from active service, if 
the claim is received within one year after separation from 
service; otherwise, the effective date is based on the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  For claims 
received after a final disallowance, the effective date shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(r).

In this case, the veteran did not appeal the June 1997 and/or 
November 1997 rating decisions which denied service 
connection for bilateral hearing loss.  Those decisions were 
final.  His claim of service connection for bilateral hearing 
loss, received on July 11, 2000, constituted a reopened 
claim.  As such, when service connection was granted by the 
RO, the earliest possible date for the assigned effective 
date was July 11, 2000, the date of claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q).

The record does not reflect nor does the veteran allege that 
there was any other claim submitted during the period between 
the earlier final decisions and the July 11, 2000 claim.  
Therefore, there is no basis in the law for an effective date 
prior to July 11, 2000, for the grant of entitlement to 
service connection for hearing loss and assignment of the 100 
percent rating.



ORDER

The claim of CUE in the June 1997 and November 1997 rating 
decisions is denied.

Entitlement to an effective date prior to July 11, 2000, for 
the grant of service connection and a 100 percent disability 
rating for hearing loss is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

